Citation Nr: 1748192	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  09-05 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Crawford, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the U.S. Navy from July 1978 to March 2003.  

This appeal comes to the Board of Veterans' Appeals (Board) from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

The case was previously before the Board in November 2012, June 2015, and August 2016, but was remanded for further development.  


FINDING OF FACT

The Veteran's service-connected disabilities do not preclude substantially gainful employment.  


CONCLUSION OF LAW

The criteria for the assignment of a TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, VA's duty to notify has been satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA treatment records, and private treatment records were obtained, to the extent available.

The Board also notes that the Veteran was afforded VA examinations for his service-connected disabilities.  Particularly, the Veteran was provided with a VA Social Work and Industrial Survey in October 2016.  In April 2017 written argument, the Veteran's representative asserted that the October 2016 examiner failed to assess other factors that might affect the Veteran's ability to be gainfully employed, such as the level of education and training the Veteran had.  The Veteran's representative asserted that the claim should be remanded to afford the Veteran an addendum opinion that takes into consideration the Veteran's level of education and training.  However, the Board notes that a remand for a new addendum opinion is not necessary.  The VA examiner did note the Veteran's education and training with regards to his job as an ordnance technician.  Also, the main purpose of the VA Social Work and Industrial Survey is to help aid in determining whether the Veteran is unable to be substantially employed due to his service-connected disabilities.  As discussed in more detail below, it has been shown that the Veteran is able to be employed.  Therefore, there is no need for an addendum opinion to further address the Veteran's level of education and training.  The Board has determined that the record is sufficient to decide the claim.  

Finally, neither the Veteran nor his representative has raised any other issues with the duty to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to the duty to assist argument).  For these reasons, the Board concludes that VA has fulfilled its duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.  

II.  Legal Criteria, Factual Background, and Analysis

As an initial matter, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issue on appeal.

In order to establish entitlement to a TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  In reaching such a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

"Substantially gainful employment" is that employment "which is ordinarily followed by the non-disabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  As further provided by 38 C.F.R. § 4.16(a), "Marginal employment shall not be considered substantially gainful employment."

The regulatory scheme allows for an award of a TDIU when, due to service-connected disabilities, a Veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  For the purposes of finding one 60 percent disability or one 40 percent disability in combination, disabilities resulting from a common etiology, affecting one or both lower extremities or affecting a single body system will be considered as one disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).  It is also the policy of the VA, however, that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b) (2016).  Where the veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extraschedular rating is for consideration where the veteran is unemployable due to service-connected disability.  38 C.F.R. § 4.16(b) (2016); see also Fanning v. Brown, 4 Vet. App. 225 (1993).

The Veteran's service-connected disabilities include asthma, rated 30 percent; chronic sinusitis, rated 30 percent; medial medial meniscus tear, right knee with meniscal cyst and degenerative changes, rated 20 percent; lumbosacral strain with degenerative joint disease, rated 20 percent; tinnitus, rated 10 percent; gastroesophageal reflex disorder, rated 10 percent; degenerative joint disease of the left knee, rated 10 percent; radiculopathy of the left upper extremity associated with lumbosacral strain with degenerative joint disease, rated 10 percent; radiculopathy of the right lower extremity associated with lumbosacral strain with degenerative joint disease, rated 10 percent; left ear hearing loss, rated 0 percent; and headaches associated with cervical strain with degenerative joint disease, rated 0 percent.  

For the purposes of 38 C.F.R. § 4.16(a), the Veteran's right knee disability, left knee disability, and lumbar disability are considered one disability.  With consideration of the bilateral factor, those disability ratings combine to a single rating of at least 40 percent.  As the Veteran's overall combined disability evaluation has been rated at least 70 percent disabling throughout the appeal period, the schedular rating requirements for TDIU, under 38 C.F.R. § 4.16(a), are satisfied.

However, finding that a Veteran meets the schedular requirements for TDIU is not where the inquiry ends.  Instead, it must also be shown that the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  Following a review of the evidence of record, the Board finds that such has not been shown.  

In April 2007 and August 2014, the Veteran submitted a VA Form 21-8940 requesting compensation based on unemployability (TDIU).  The Veteran asserted that his current disabilities prevented him from maintaining a current job.  On his April 2007 application, the Veteran noted that he became too disabled to work in March 2007 and his occupation during that year was a security assistant.  The Veteran resigned from this position in March 2007 due to the pain that his disabilities caused.  He also included a statement from his private physician who noted that the Veteran suffered from degenerative joint disease, arthritis, chronic back pain, and joint pain, and that these disabilities prevented him from securing or following any substantially gainful occupation or work.  On his August 2014 application, the Veteran listed March 2012 as the date he had become too disabled to work.  The Veteran completed four years of high school.  The Veteran also indicated that he had education or training as an unexploded ordnance technician before he became too disabled to work.  

In September 2007, the Veteran submitted a statement asserting that the rural area that he had chosen to retire was agricultural in nature.  The jobs available in that area at the time required heavy lifting, bending, and usage of physical strength.  The Veteran could not complete such tasks as required.  He lost 140 hours of work from his last job because of physical illness.  

In January 2013, the Veteran was afforded VA examinations for his service-connected disabilities in regard to his TDIU claim.  On the VA examination of the back, the Veteran reported that his back pain prevented him from standing for more than an hour.  He also had to avoid repeated lifting and bending.  He retired from the Navy in 2003, and tried to work insurance, but he did not like the work.  He worked on his boat periodically, but would have pain in his back occasionally.  He worked a job related to unexploded ordnances for about 4 months in 2012.  The job was physically challenging because he had to walk and shovel a lot.  Upon examination, the VA examiner concluded that the Veteran's back condition impacted his ability to work in that he was limited to moderate activities.  He could push, pull, carry, and lift 50 pounds occasionally and 25 pounds frequently.  He was limited to two hour standing and walking intervals with breaks in between.  He was capable of performing activities of daily living.  The Veteran was diagnosed with lumbar strain with mild radiculopathy to the lower left extremity.  

On January 2013 VA audiological examination, the Veteran was diagnosed with hearing loss and tinnitus.  The Veteran reported that his tinnitus was bothersome and caused headaches.  It made him irritable.  The Veteran reported that he experienced tone deafness and listened to the television at a loud volume.  The VA examiner opined that the Veteran's tinnitus did not prevent him from obtaining any type of employment.  He would be able to maintain both physical and sedentary employment as it pertained to his tinnitus.  However, the Veteran should avoid noisy environments to prevent aggravation of his condition.  As to the Veteran's hearing, the VA examiner concluded that the Veteran had mild hearing loss and should avoid noisy environments that would aggravate his hearing loss.  The Veteran might be employable in fields that involved one-on-one customer contact in a quiet environment.  The Veteran's condition did not prevent him from being unemployable.  The Veteran would be able to entertain physical and sedentary employment as it pertained to his hearing loss condition.  

On January 2013 VA examination for the neck, the Veteran was diagnosed with chronic cervical strain.  The Veteran stated that he primarily had pain at the base of his skull and it radiated to the base of his cervical spine.  He noticed pain when he turned his head repeatedly.  The VA examiner concluded that the Veteran was limited to moderate activities, such as only lifting 50 pounds occasionally and 25 pounds frequently.  He was capable of performing activities of daily living.  The Veteran could sustain light physical or sedentary employment.  The examiner explained that the Veteran had chronic cervical strain, which caused pain at extreme motions, such as with the head rotation and with heavy lifting or reaching.  

On January 2013 VA examination for esophageal conditions, the Veteran was diagnosed with GERD and hiatal hernia.  His symptoms included heartburn, reflux, regurgitation, and persistently recurrent epigastric distress.  The Veteran also experienced nausea and instances of vomiting.  The VA examiner concluded that the Veteran's condition did not impact his ability to work.  The VA examiner explained that there were no functional restrictions with the Veteran's GERD and hiatal hernia.  He was capable of entertaining physical type of employment.  

On January 2013 VA examination for migraine headaches, the Veteran reported that he experienced pulsating or throbbing head pain and pain on both sides of his head.  His headaches could be irritating or distracting, but he could work despite them.  The VA examiner opined that the Veteran was capable of entertaining both light physical and/or sedentary type of gainful employment.  During a migraine episode, the Veteran might experience headache pain leading to difficulty in concentrating.  

On January 2013 VA examination for the Veteran's knee strain, he reported that he sometimes had swelling, but he could walk about a mile.  The Veteran was limited to standing and walking for two hours with breaks in between.  He could occasionally bend, stoop, and crawl.  The VA examiner opined that the Veteran could entertain light physical and/or sedentary employment.  

With regard to the Veteran's sinusitis condition, the January 2013 VA examiner concluded that he was not functionally impaired.  The Veteran was capable of entertaining physical type of gainful employment.  Furthermore, with regard to the Veteran's asthma condition, the VA examiner concluded that the Veteran might experience symptoms of fatigue and dizziness; therefore, he was limited to engaging in nonstrenuous activities.  The Veteran only had asthma attacks with colds or allergies, and he had good control of his symptoms with a rescue inhaler.  Thus, the Veteran was capable of entertaining both light physical and/or sedentary type of gainful employment.  

In December 2015, the Veteran was also afforded a VA examination for his service-connected disabilities.  The results and findings of the December 2015 VA examination were similar to those in the January 2013 examination.  
In October 2016, the Veteran was afforded a VA Social Work and Industrial Survey.  It was reported that the Veteran lived by himself on a wooden sailboat.  The Veteran preferred to be outdoors as much as possible, and living on a sailboat was part of that desire, as was his recent work.  The Veteran's main difficulties were increased musculoskeletal disability, which was a result of aging and the physically demanding work he did as a hazardous materials handler.  After separating from the military in 2003, the Veteran worked as a security manager until 2007.  He did not enjoy this job because it was sedentary and it was indoors.  He bought a sailboat in 2007 and lived on it.  He did not start working again until 2012.  During that time, he was supported by his military retirement income.  In 2012, the Veteran took civilian training in his occupational specialty, which was a hazardous materials handler or unexploded ordnance technician.  The Veteran's past civilian work included various short term ordnance work assignments in various states.  The Veteran indicated that he worked for about two out of the past four and a half years.  From October 2016 to January 2017, the Veteran was on assignment in Oregon, evaluating ordnance on an old Army base to determine the cost of cleanup.  After January 2017, the Veteran expected to be unemployed until March or April 2017, when the ground thawed out to permit cleaning of exploded ordnance fragments and unexploded ordnance from sites in the northern U.S.  The Veteran indicated that he would continue to perform ordnance work until his body could no longer tolerate it.  The Veteran would rather continue in his line of work, rather than sedentary work.  He did not like to be confined indoors, and working in ordnance disposal kept him outdoors and with a small group of co-workers he could interact with constructively.  The VA examiner concluded that the Veteran's musculoskeletal and hearing difficulties limited the Veteran's physical activities.  The Veteran could not lift heavy unexploded ordnance or exploded fragments.  He could not do heavy work on his boat or tolerate loud environments, such as noisy restaurants.  The VA examiner also noted the Veteran's education and training.  

In April 2017, an addendum opinion to the October 2016 VA Social Work and Industrial Survey was provided.  Based on the VA examiner's review of the October 2016 Social Work and Industrial Survey, the examiner concluded that the Veteran was able to perform sedentary work.  

After reviewing the above evidence, the Board finds that the preponderance of the evidence is against the claim for a TDIU.  The Veteran's service-connected disabilities do not prevent him from obtaining substantially gainful employment.  First, the Board acknowledges the statement by the Veteran's private physician, which he submitted with his April 2007 VA Form 21-8940.  Although it was that physician's opinion that the Veteran was unable to secure or maintain gainful employment as a result of the severe pain from his degenerative joint disease, the record reflects that the Veteran subsequently obtained employment.  There was also no discussion as to how the Veteran's degenerative joint disease impacted his ability to perform sedentary employment; indeed, this physician's statement was rather cursory.  Similarly, the Veteran's lay statements about not being able to work due to his musculoskeletal and hearing loss disabilities were considered.  Although he is competent to report signs or symptoms of a disability, the Board accords greater weight to the medical opinions regarding the functional impairment caused by the Veteran's disabilities due to the examiners' objective findings which are supported by the other evidence in the record (such as the October 2016 VA Social Work and Industrial Survey), as well as their knowledge and experience in the field.  Additionally, although the Veteran stated on his August 2014 VA Form 21-8940 that he became too disabled to work in March 2012, the record suggests otherwise.  In particular, the Veteran reported on his October 2016 VA Social Work and Industrial Survey that he went back to work in April 2012.  This renders the Veteran's statements that he is unable to work due to his service-connected disabilities less credible.  

Based on the VA examinations, the Veteran's service-connected disabilities at most limit the Veteran's physical activities.  Specifically, the Veteran's musculoskeletal disabilities prevent him from walking or standing for long periods of time.  His hearing loss makes it difficult for him to hear conversations in noisy environments.  However, none of the VA examinations suggested that the Veteran could not work due to his service-connected disabilities.  On the contrary, it was suggested that he perform light or sedentary work.  

Moreover, the October 2016 Social Work and Industrial Survey further suggests that the Veteran is not unable to work due to his service-connected disabilities.  The Veteran reported that he stopped working as a security manager in 2007 because he did not like that the job was sedentary and indoors.  He did not start working again until 2012.  Currently, the Veteran is working as an ordnance technician, which appears to be an outside job.  Significantly, at the examination, the Veteran indicated he would rather continue in his current line of work than perform sedentary work because he did not like to be confined indoors.  The Veteran's decision not to work from 2007 to 2012 was by choice and not due to his service-connected disabilities.  Further, in January 2017, the Veteran expected to be unemployed until March or April 2017, when the ground thawed out to permit cleaning of exploded ordnance fragments and unexploded ordnance from sites in the northern U.S.  This shows that the nature of the Veteran's job is such that his work assignments are short-termed.  Therefore, the reason that the Veteran only worked about two out of the past four and a half years was due to the nature of his job.  Although it was suggested that the Veteran could perform sedentary work, the Veteran's current job position suggests that he is also capable of performing physical work as well.  

As such, the Board finds that the Veteran is not unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  The preponderance of the evidence is against a finding that the Veteran is unemployable.  Accordingly, the claim of entitlement to a TDIU is denied.  


ORDER

Entitlement to a TDIU is denied.  




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


